Citation Nr: 1215380	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-13 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to a compensable initial disability rating for service-connected residuals of fracture of the right thumb distal phalanx.

3.  Entitlement to a compensable initial disability rating for service-connected residuals of fracture of right great toe.

4.  Entitlement to a compensable initial disability rating for service-connected left breast status-post cyst excision with scar.

5.  Entitlement to a compensable initial disability rating for service-connected rosacea.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served in active military service from May 1985 to May 1989 and from February 1990 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This rating decision denied service connection for right ankle disability and granted service connection for rosacea, residuals of fracture of right thumb, residuals of fracture of right great toe, and residuals of left breast cyst excision with scar; noncompensable disability ratings were assigned to each.

The December 2006 rating decision also denied service connection for allergic rhinitis.  However, in a December 2011 rating decision, the RO granted service connection for allergic rhinitis and assigned a noncompensable disability rating.  To the Board's knowledge, the Veteran has not yet disagreed with that decision.  That matter is therefore not before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to a compensable initial rating for service-connected rosacea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, she has a right ankle disability that is causally or etiologically related to her military service.

2.  The residuals of right thumb distal phalanx fracture are manifested by no gap between the right thumb pad and the finger with the thumb attempting to oppose any finger.

3.  The residuals of right great toe fracture are manifested by complaints of pain with no evidence of malunion or nonunion of the metatarsal bones, or other objective foot abnormality.

4.  The Veteran's service-connected surgical scar status-post cyst excision of the left breast measures 5.5 cm. by 0.5 cm.  Resolving all doubt in the Veteran's favor, the medical evidence of record shows that the scar is painful upon examination but is manifested by minimal functional loss.

5.  The Veteran's service-connected right thumb fracture residuals, right great toe fracture residuals, and left breast status-post cyst excision with painful scar do not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, her right ankle disability was incurred as a result of her active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable rating for residuals of right thumb distal phalanx fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011). 

3.  The criteria for an initial compensable rating for residuals of right great toe fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.72, Diagnostic Code 5283 (2011).

4.  The criteria for a 10 percent disability rating for residual surgical scar of status-post cyst excision of the left breast are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7804 and 7805.

5.  The requirements for referral of the Veteran's increased rating claims for her service-connected residuals of right thumb fracture, residuals of right great toe fracture, and left breast status-post cyst excision with painful scar to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the favorable action taken herein with regard to the right ankle claim, discussion of whether VA has met its duties of notification and assistance as to that issue is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

As to the claims of entitlement to compensable disability ratings for service-connected residuals of right thumb fracture and right great toe fracture and left breast status-post cyst excision, the Veteran's claims for compensable ratings are "downstream" issues in that they arose from initial grants of service connection for these disabilities.  Prior to the December 2006 rating decision, the RO issued letters in April 2006 and September 2006 that advised the Veteran of the evidence necessary to substantiate her claims for service connection and of her and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the December 2006 rating action, the RO granted service connection for a residuals of fractures of the right thumb and right great toe and left breast status-post cyst excision with scar; and assigned each disability a noncompensable (zero percent) disability rating from March 1, 2006.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claims of service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured three VA examinations in furtherance of her increased rating claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

Pertinent VA examinations were obtained with respect to the increased rating claims in May 2006, July 2008, and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service connection for right ankle disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that she developed a chronic right ankle disability while serving in the military.  She further maintains that she has experienced continuing right ankle symptomatology since that time.  See, e.g., the January 2012 Board hearing transcript.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for right ankle disability.

The Veteran has asserted that she injured her right ankle while playing softball during her military service.  See the January 2012 Board hearing transcript, pgs. 1-2.  To this end, the Board notes that the Veteran received treatment for complaints of right lower leg pain in October 2003; x-rays revealed a normal right ankle.  She was diagnosed with a Grade II right ankle sprain.  In the October 2005 Report of Medical Assessment which was completed as to the Veteran's pending retirement from military service, she indicated that she continued to experience right ankle pain when participating in exercise.  An October 2005 evaluation of her right ankle documented the Veteran's complaint of "chronic right ankle pain . . . reports injury approximately two years ago; x-rays at that time [were] unremarkable; reports constant pain; feeling of something loose inside of joint . . . Denies subsequent injuries."  A diagnosis of chronic right ankle pain was indicated.

The Veteran was afforded a VA examination in May 2006 at which time she complained of continuing right ankle pain.  Physical examination did not reveal any abnormalities of the right ankle and the examiner indicated that the Veteran did not have a current right ankle disability.  These findings were reiterated by VA examiners in July 2008 and May 2011.  An x-ray performed in conjunction with the May 2011 VA examination revealed a "normal-appearing right ankle."  The May 2011 VA examiner declined to offer an opinion concerning medical nexus and stated only that "there is no pathology for a diagnosis" as to the right ankle.

In contrast, the Veteran submitted a March 2008 physical therapy prescription form completed by her treating physician, which documents a diagnosis of right Achillo-tendonitis with ankle instability.  Also, in a March 2008 treatment record, the Veteran's treating physician noted her complaints of right ankle pain and instability, and diagnosed her with sinus tarsi syndrome and Achilles tendonitis of the right ankle.  Accordingly, there is medical evidence of record that demonstrates a currently diagnosed disability of the Veteran's right ankle.

Moreover, the Veteran contends that she has had a right ankle disability since her military service.  In this regard, the Board notes that the Veteran is competent to describe what she experienced in service and thereafter.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran testified under oath concerning her right ankle injury and continued symptomatology of pain and instability in the years since her February 2006 military discharge.  As previously discussed above, the Veteran is competent to report her experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to her continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's currently diagnosed right ankle disability cannot be reasonably disassociated from her conceded in-service right ankle injury.  In arriving at this decision, the Board relies on the Veteran's documented in-service injury and her credible assertions that she began experiencing right ankle pain in service and has continued to experience right ankle symptomatology since her discharge from service.

To this end, the Board acknowledges the findings of the May 2006, July 2008, and May 2011 VA examiners who indicated that the Veteran does not exhibit demonstrable right ankle pathology.  However, the examiners have not given any weight to the private medical evidence of record that shows current diagnoses of sinus tardi syndrome and Achilles tendonitis of the right ankle.  In addition, the examiners do not appear to have thoroughly considered the Veteran's competent account of her chronic right ankle symptoms of pain and instability.  Thus, the Board finds that the evidence is at least in equipoise that the Veteran's right ankle disability is related to her in-service right ankle injury.

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has a right ankle disability that was incurred during her active duty.  Accordingly, service connection for right ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



III.  Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as will be discussed below, the Veteran is assigned noncompensable evaluations for her service-connected residuals of right thumb fracture, right great toe fracture, and left breast status-post cyst excision with scar from March 1, 2006.

a. Residuals of right thumb distal phalanx fracture

The Veteran essentially contends that she warrants a compensable rating for her service-connected residuals of right thumb distal phalanx fracture.  Historically, the Veteran was granted service connection for residuals of fractured right thumb in the December 2006 rating decision and notified of a noncompensable (or zero percent) rating, effective March 1, 2006.  In her December 2007 notice of disagreement, the Veteran contended that the residuals of her right thumb fracture are worse than the assigned rating.

The Veteran's service-connected residuals of a right thumb fracture currently are rated pursuant to Diagnostic Code 5228 which rates limitation of motion of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A noncompensable rating is warranted for a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A 10 percent rating is warranted for a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A 20 percent rating is warranted for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

A veteran's pain, swelling, weakness, and excess fatigability must also be considered when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was initially afforded a VA examination in May 2006 as to her right thumb.  The VA examiner noted that the Veteran could tie shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  On examination of hand dexterity, the right hand fingertips were able to approximate the proximal transverse crease of the palm.  Further, "[w]ith the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers are as follows:  index finger, 0 cm.; long finger, 0 cm.; right finger, 0 cm.; and little finger, 0 cm."  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers was measured as follows:  "index finger, 0 cm.; long finger, 0 cm.; right finger, 0 cm.; and little finger, 0 cm."  The VA examiner described the Veteran's right hand strength as within normal limits.  The VA examiner additionally found that joint function in the right hand was "not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  X-rays of the Veteran's right hand revealed normal findings.

A second VA examination was conducted in July 2008 as to the Veteran's right thumb fracture residuals.  The examiner noted the Veteran's report of pain located at the thumb knuckle occurring three to four times per month and lasting for one hour.  The Veteran stated that she uses her left hand for picking up small items and holding items for long periods.  Upon examination, the VA examiner documented identical results to those reported in the May 2006 VA examination.  Notably, the Veteran's hand dexterity and range of motion of the right thumb were within normal limits.  Hand strength was also normal.  Although pain upon repetitive motion was reported, the pain did not additionally limit joint function in terms of degrees.  Moreover, the Veteran's joint function was not additionally limited upon repetitive use by fatigue, weakness, lack of endurance, or incoordination.

The Veteran underwent a third VA examination in May 2011.  The Veteran reported that she experienced stiffness and decreased dexterity as to her right thumb.  She further stated that she was not currently experiencing pain, decreased strength, locking, or swelling; she also did not report flare-ups.  Concerning range of motion, the examiner reported that as to the Veteran's right hand dexterity with the thumb attempting to oppose the fingers, there is no gap between the thumb pad and right index fingertip, the right long fingertip, the right ring fingertip, the right little finger.  There is no objective evidence of thumb pain on these attempts.  After three repetitions, the examiner documented no objective evidence of thumb pain on the attempts.  There is no new or additional limitation of the thumb on repetitive motion.  Also, after repetitive use, the examiner found that the motion of the right thumb to the right index finger is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray findings were within normal limits as to the right hand.  Additionally, as to the residuals of right thumb fracture, the VA examiner described the condition as asymptomatic upon examination.

Based on the evidence of record, entitlement to an initial compensable rating for this disability is not warranted.  Physical examination of the right hand in May 2006, July 2008, and May 2011 revealed the tip of the right thumb was able to oppose all four fingers of the right hand with no gap noted between the pad and the fingers.  This range of motion was not additionally limited by fatigue, weakness, lack of endurance or incoordination with repetitive use.  Although the July 2008 VA examiner noted some pain in the thumb, such was not productive of additional limitation of motion.  Thus, there is no showing of any other functional impairment which would warrant a higher rating for the Veteran's complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  The hand and fingers appeared normal without weakness, instability, or abnormal motion.  There was no sign of ankylosis and right hand strength was consistently reported as normal.
The Board recognizes that a lay person is competent to describe what comes to her through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with her right thumb disability are more severe that is contemplated by the current disability rating.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Although the Veteran is competent to state that she experiences pain in her right thumb, the Board observes that the reported findings of the May 2006, July 2008, and May 2011 VA examiners do not demonstrate right thumb symptomatology that more nearly approximates the criteria for a compensable rating.  38 C.F.R. § 4.7.  The Board concludes that the observations of a skilled professional indicating that the Veteran had no functional loss are more probative than the nonspecific lay evidence.

Given the above, an initial compensable rating is not warranted for the Veteran's right thumb disability.  As the preponderance of the evidence is against the initial rating claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

b. Residuals of right great toe fracture

The Veteran essentially contends that she warrants a compensable rating for her service-connected residuals of right great toe fracture.  Historically, the Veteran was granted service connection for residuals of fractured right great toe in the December 2006 rating decision and notified of a noncompensable (or zero percent) rating, effective March 1, 2006.  In her December 2007 notice of disagreement, the Veteran contended that the residuals of her right great toe fracture are more severe than the assigned rating.

The Veteran is currently rated as noncompensable for residuals of right great toe fracture under Diagnostic Code 5283.  That Diagnostic Code provides ratings based on the degree of malunion or nonunion of the tarsal or metatarsal bones, to include a 10 percent rating for moderate, a 20 percent rating for moderately severe, and a 30 percent rating for severe.  Actual loss of use of the foot is rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).

The Veteran was initially afforded a VA examination in May 2006, which addressed her contentions of right great toe distal phalanx fracture residuals.  The Veteran reported that she did not experience pain, weakness, stiffness, swelling, or fatigue upon walking, standing, or while at rest.  The VA examiner stated that "[t]here is no functional impairment resulting" from the condition.  Examination of the right foot and toes did not reveal any tenderness, weakness, edema, atrophy, or disturbed circulation.  The Veteran noted that gross examination of the joints and muscle strength is within normal limits.  A contemporaneous x-ray of the right foot showed no evidence of fracture or other significant bone, joint, or soft tissue abnormality.

The Veteran underwent a second VA examination in July 2008.  In the examination report, the VA examiner noted the Veteran's report of pain located at the big toe joint that occurs one to two times per week and lasts for one hour.  The Veteran stated that the pain is "cramping and feels like 'it's out of place, like it wants to crack.'"  She indicated that on a scale of 1 to 10, her pain is at an 8.  She stated that the symptoms most regularly occurred when she does not wear shoes or wears sandals.  Upon examination, the Veteran's right foot revealed tenderness but there was no objective evidence of painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  The examiner indicated that there is active motion in the metatarsophalangeal joint of the right great toe.  The Veteran's gait is "within normal limits."  The examiner further stated that the Veteran requires a heel cup and that her symptoms are relieved by corrective shoe wear.  X-ray of the right foot revealed normal findings.

A third VA examination was administered in May 2011, which addressed the service-connected residuals of right great toe fracture.  The Veteran reported that she experiences pain in the base of her right big toe which occurs twice per week and lasts for several hours.  She indicated that the "pain is burning, sharp and feels like the knuckle needs to crack."  She reported her pain level as 5/10.  She described the pain as exacerbated by physical activity and relieved by rest, Ibuprofen, and supportive shoes.  She reported pain and swelling in the joint, but did not endorse symptoms of weakness, stiffness, or fatigue.  The Veteran additionally stated that when she experiences flare-ups of symptoms and "it is very painful."  Physical examination of the right foot showed no tenderness, painful motion, weakness, edema, heat redness, instability, atrophy or disturbed circulation.  The examiner noted active motion in the metatarsophalangeal joint of the right great toe.  The examiner also reported that the Veteran did not exhibit any limitation with standing or walking and does not require any type of support with her shoes.  As to the residuals of right great toe fracture, the examiner stated that the toe does not currently exhibit any fracture and was asymptomatic upon examination.  X-rays conducted in conjunction with the May 2011 VA examination demonstrated normal findings as to the right foot.

Accordingly, based on the evidence of record, the Board finds that the Veteran's residuals of a fractured right great toe have not been manifested by symptoms that warrant a compensable evaluation Diagnostic Code 5283.  See 38 C.F.R. § 4.71a.  The x-ray findings recorded in the May 2006, July 2008, and May 2011 VA examination reports consistently revealed no evidence of malunion or nonunion.  In fact, the May 2011 VA examiner expressly concluded that the Veteran's x-rays revealed no evidence of a current fracture.  Moreover, all three VA examiners documented that physical examination findings were normal.  There was no objective evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  The Board recognizes that the Veteran has complained of pain in her right great toe and also asserted that it goes out of joint.  See the January 2012 Board hearing transcript.  However, her right great toe symptomatology does not appear to have significantly affected her foot function in that she has reported minimal symptomatology as long as she is wearing shoes.  Moreover, the VA examiner described her right great toe disability as asymptomatic with some subjective findings of pain and tenderness.

The Board has considered whether the Veteran would be entitled to a higher rating under other diagnostic codes.  To this extent, the evidence does not reflect that the Veteran had flatfoot, bilateral weak feet, an acquired claw foot, hallux rigidus, hallux valgus, or hammer toe.  Moreover, the Veteran would not be entitled to a higher evaluation under Diagnostic Code 5284 for other foot injuries, which would require moderate symptoms of impairment.  Although the Veteran testified that her right great toe is somewhat deformed, the Board notes that there is no support in the medical evidence for this contention.  Critically, no such deformity was noted by the May 2006, July 2008, and May 2011 VA examiners who conducted physical examinations of the Veteran's right foot and toes.  Consequently, the assignment of a compensable evaluation for the Veteran's right great toe disability based upon any other diagnostic code is not warranted.

During her January 2012 hearing, the Veteran asserted that she suffers from significant great toe pain and stated that her toe can "go out of place" when she is walking if she does not wear shoes.  See the January 2012 Board hearing transcript, pg. 11.  She further stated that she experiences sharp pain that comes and goes.  Id. at pg. 12.  She also endorsed physical deformity in that her toe "looks like it's bent to the right."  Id.  The Veteran also reported flare-ups of increased pain upon physical activity.  See, e.g., the January 2012 Board hearing transcript, pg. 11.

The Board recognizes that a lay person is competent to describe what comes to her through the senses.  See Layno, supra.  In this regard, the Veteran can assert that the symptoms associated with her right toe disability are worse.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, supra.  While the Veteran asserts that her service-connected right great toe fracture residuals are at least moderately disabling, the Board observes that the findings on the May 2006, July 2008, and May 2011 VA clinical examinations do not demonstrate foot symptomatology that more nearly approximates the criteria for a compensable rating.  38 C.F.R. § 4.7.  The Board concludes that the observations of a skilled professional indicating that the Veteran had no functional loss and normal gait are more probative than the nonspecific lay evidence.  Moreover, as to the reported flare-ups, the July 2008 VA examination report reflects that there were subjective findings of pain and tenderness in the right great toe, but there were no objective findings of additional limitation due repetitive use in any of the VA examination reports.  Essentially, there is no indication that the Veteran suffers from functional losses or disability due to the residuals of a fractured right great toe that equates to a compensable rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. 204-207.  The evidence of record reflects that the currently assigned noncompensable rating properly compensates the Veteran for the extent of pain and functional loss resulting from right great toe fracture residuals.

To the extent that the Veteran reports pain, she is both competent and credible.  However, the severity, frequency, and duration do not more nearly reflect moderate impairment of the foot.  Per the Veteran, her symptoms are largely relieved when she is wearing appropriate footwear (not going barefoot or wearing sandals).  Notably, the VA examinations in May 2006, July 2008, and May 2011 show no pain on use or repetitive use.  See 38 C.F.R. § 4.59.  Therefore, while the Veteran's report of pain is probative, neither her report alone nor in conjunction with the medical evidence establishes that she has disability of the right great toe that warrants a compensable evaluation.  The evidence does not more nearly reflect moderate impairment as is required for the minimum compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Given the above, an initial compensable rating is not warranted for the Veteran's right great toe disability.  As the preponderance of the evidence is against the initial rating claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

c. Left breast status-post cyst excision with scar

The Veteran essentially contends that she warrants a compensable rating for her service-connected left breast status-post cyst excision with scar.  Historically, the Veteran was granted service connection for left breast status-post cyst excision with residual scar in the December 2006 rating decision and notified of a noncompensable (or zero percent) rating, effective March 1, 2006.  In her December 2007 notice of disagreement, the Veteran contended that she is entitled to a compensable evaluation.  To this end, the Veteran's service-connected left breast status-post cyst excision with scar is currently assigned a noncompensable rating under Diagnostic Code 7805 (scars, other).

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, the October 2008 version of the schedular criteria is inapplicable, because the Veteran's claim was received in July 2003.  A Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008 can request review under the new regulations.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2011).  The Veteran's claim was filed prior to October 23, 2008 and under the circumstances of this case, the revised regulations are not for application.  Therefore, the Veteran's claim will be considered under the pre-October 2008 criteria.

The Veteran was afforded three VA examinations which addressed her left breast status-post cyst excision symptomatology; in particular, the residual scar.  The May 2006 VA examiner noted a thin scar at the areolar margin measuring 4 cm. by 0.2 cm.  He described that the scar as level with the skin surface and stated that "[t]here is no tenderness, disfigurement, ulceration, adherence instability, tissue loss, keloid formation, hypo or hyper pigmentation or abnormal texture."

The July 2008 VA examiner noted the Veteran's reports of "constant pain" at the sight of her left breast scar; although the Veteran admitted that she does not experience any functional impairment from this condition.  Upon examination, the VA examiner noted that the Veteran exhibited a 4 cm. by 0.5 cm. scar.  In conclusion, the July 2008 VA examiner described the subjective symptoms of the left breast as "sore to touch or when bumped" and objectively tender at the scar area.

Additionally, the May 2011 VA examiner similarly noted the Veteran's report of left breast tenderness at the sight of the cyst excision scar with no other abnormalities of the left breast documented upon physical examination.

The Board observes that the Veteran testified that the residual cyst excision scar of her left breast is tender and painful.  See, e.g., the January 2012 Board hearing transcript.  Moreover, she is competent to testify concerning observable symptomatology such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As indicated above, the Veteran's status-post left breast cyst excision with residual scar is currently assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 (scars, other).  However, the Board has considered all potentially applicable scar criteria in rating the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has considered the application of Diagnostic Code 7800 for rating scars of the head, face, or neck based upon disfigurement; however, this provision does not apply in this case as the service-connected residual scar is located on the Veteran's left breast.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  As the findings of record indicate that the Veteran does not have any deep scars, a rating under Code 7801 is not applicable.

With regard to the other pertinent diagnostic codes, although the Veteran's residual scar of the left breast causes by pain, the medical evidence does not indicate any underlying tissue damage.  See the VA examination reports dated May 2006, July 2008, and May 2011.  Accordingly, the Board must conclude that the scar is superficial and is small in size with no effect on the function of any joint (it is anatomically located on the left breast).  Thus, the cyst excision scar of the left breast is superficial in nature and, therefore, the applicable rating criteria for the Veteran's disability are contained in the pre-October 2008 Codes 7802-7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).

The Veteran contends that she has pain and tenderness at the sight of the scar; however, she does not endorse any functional impairment as a result of the cyst-excision residuals.  As indicated above, to warrant the assignment of a 10 percent disability rating under 7804, the evidence must show superficial scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Therefore, Diagnostic Code 7804 is the rating criteria that most accurately describes the disability picture presented by the Veteran's residual scar of her left breast because it contemplates superficial scars that are painful on examination.  Given the Veteran's competent and credible reports of pain noted upon examination and in conjunction with her January 2012 Board hearing testimony, the Board is satisfied that the requirements for the 10 percent maximum schedular rating allowed under this Diagnostic Code have been met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2008).  An initial 10 percent rating is thus warranted.

Critically, Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  There is no evidence that the Veteran's function of the left breast is impacted by the residual surgical scar on any more than a minimal level.  The Board therefore finds that Diagnostic Code 7804 is appropriate in the instant case, as it most closely approximates the Veteran's specific scar symptomatology.

Accordingly, the Board has considered the evidence and finds that the Veteran should be given the benefit of the doubt.  Thus, the Board finds that a 10 percent rating is warranted for a painful scar, under 38 C.F.R. § 4.118, Diagnostic Code 7804.

d. Additional considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's residuals of right thumb fracture, right great toe fracture, or left breast status-post cyst excision with painful scar have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

Specifically, there is no evidence to suggest that the right thumb fracture residuals, right great toe fracture residuals, or left breast status-post cyst excision with painful scar have had an adverse effect on employability, and it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the mild symptoms reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Moreover, as previously described herein, the May 2006, July 2008, and May 2011 VA examiners have noted that the Veteran's right thumb, right great toe fracture residuals, and left breast status-post cyst excision with painful scar have no significant effects on her occupational functioning and no significant effects on her daily activities.  The Veteran has not contended that she is unable to obtain or maintain employment as a result of her service-connected right thumb, right great toe fracture residuals, and/or left breast status-post cyst excision with painful scar.  Accordingly, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to either service-connected disability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for right ankle disability is granted.

Entitlement to an initial compensable disability rating for service-connected residuals of right thumb distal phalanx fracture is denied.

Entitlement to an initial compensable disability rating for service-connected residuals of right great toe fracture is denied.

An initial disability rating of 10 percent is granted for service-connected left breast status-post cyst excision with painful scar, subject to controlling regulations applicable to the payment of monetary benefits and the restrictions set forth in 38 C.F.R. §§ 4.14 and 4.68.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim remaining on appeal (entitlement to a compensable initial disability rating for service-connected rosacea) must be remanded for further development.  To this end, the Veteran seeks a compensable rating for her service-connected rosacea, which has been analogously evaluated under the provisions of Diagnostic Code 7806 since March 1, 2006.

The Veteran was most recently afforded a VA examination in May 2011 as to her service-connected rosacea.  The VA examiner documented the Veteran's report of experiencing small pimples and patchy dry red skin on her cheeks, nose, and temples.  He noted that her rosacea is treated with a topical immunosuppressant cream applied daily; she also uses Oracea, a systemic antibiotic, on a daily basis.  The Veteran indicated that she must be "very careful of exposure to a lot of sun" and that she uses sunblock constantly.  Upon physical examination, the VA examiner stated that there were "no signs of skin disease: acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis present."  However, he did not provide any physical findings concerning the service-connected rosacea aside from the noted redness of the skin.  Critically, the size of the affected area(s) was not reported.  The evidence is thus inadequate for rating purposes under the provisions of Diagnostic Code 7806 or any other potentially applicable criteria.  Remand for a new examination is thus warranted.  38 C.F.R. § 3.327.

The Board recognizes that the Veteran was previously afforded VA examinations in July 2008 and May 2006 as to her service-connected rosacea.  The July 2008 VA examiner made specific findings concerning the size of the area affected by the service-connected rosacea.  However, given that four years have passed since that examination and in consideration of private treatment records subsequently added to the claims file, the Board finds that the Veteran should be afforded an adequate contemporaneous VA examination as to the service-connected rosacea.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board additionally notes that by the Veteran's own contention she was not examined during a flare-up of rosacea symptomatology during the May 2011 VA examination.  See the January 2012 Board hearing transcript.  In Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), the Court held that whenever possible, examinations of skin condition should be made when most disabling (e.g. during flare-ups).  The Board observes the Veteran's testimony that she might have been experiencing a flare-up during her July 2008 VA examination.  As the Veteran is being scheduled for an updated VA examination, she is thereby afforded another opportunity to seek treatment during a flare-up of her rosacea and to submit any treatment records to VA while the case is on remand.  However, the Board notes that VBA is not required to schedule the Veteran during a period of flare-up.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding dermatological treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2. VBA should schedule the Veteran for an appropriate dermatological examination for evaluation of her service-connected rosacea.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; the examiner must indicate in the report that the claims file has been reviewed.  All indicated tests should be performed, and all findings reported in detail.  The examiner should thoroughly describe the nature and severity of the Veteran's service-connected rosacea as well as all methods of treatment used by the Veteran.  The examiner is specifically requested to identify the parts of the body affected by the service-connected rosacea and to specify the percent of the entire body that is involved and the percentage, if any, of exposed areas affected.  Complete rationale should be provided for all opinions expressed.

3. The Veteran should be advised that failure to appear for any of these requested examinations without good cause could adversely affect her appeal.  38 C.F.R. § 3.655 (2011).

4. Thereafter, readjudicate the claim remaining on appeal.  If any of the benefit sought on appeal remains denied, the Veteran and her representative should be provided with an SSOC and should be allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


